Citation Nr: 0605378	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an asbestos related 
lung disorder, to include chronic obstructive pulmonary 
disease (COPD).

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1956 to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In November 2005, a hearing was held before the undersigned 
Veterans Law Judge.  A copy of the transcript of the hearing 
is of record.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  Private medical reports dated in April 1993 and June 1995 
indicate that radiology findings and clinical signs support a 
diagnosis of asbestosis; the only history of asbestos 
exposure indicated in making this diagnosis was the veteran's 
post-service asbestos exposure.

3.  A private medical report dated in September 1996 states 
that the veteran does not have asbestosis; this report 
specifically addresses and discounts the diagnosis made in 
the April 1993 private medical report.  

4.  A March 2004 VA examination report reveals that the 
veteran does not have a current diagnosis of asbestosis or 
any asbestos related disorder.

5.  The medical evidence of record reveals that the veteran 
has a current diagnosis of COPD.

6.  Competent evidence of record reveals that, although 
asbestos was used aboard the naval vessel that the veteran 
served aboard, he had a long post-service history of exposure 
to asbestos, coal dust, steel dust, and arc welding fumes.  

7.  The competent evidence of record reveals that the veteran 
has a smoking history of one pack of cigarettes a day for 
over forty years.

8.  There is no medical evidence linking any current 
respiratory disorder to any incident of the veteran's 
military service, to include asbestos exposure during such 
service.


CONCLUSION OF LAW

A lung disorder, to include asbestosis and COPD, was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The notice should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The RO provided the veteran the required 
notice with respect to his claim in a letter dated September 
2003 which informed him of the requirements needed to 
establish the claim.  This was prior to the March 2004 rating 
decision which denied entitlement to service connection.  The 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help get relevant evidence, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
treatment records and a VA Compensation and Pension 
examination of the veteran.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA's duty to 
assist has been satisfied.

II.  Requirements for Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

III.  Military Service and Asbestos Exposure

The veteran served in the United States Navy from August 1956 
to August 1960.  The veteran's discharge papers, DD Form 214, 
and other service personnel records, also reveal that he had 
sea service aboard the USS OGLETHORPE (AKA 100) for a period 
of over two years.  

During service the veteran served as an electrician's mate 
(EM).  Asbestos advisory information contained in the Manual 
M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, 
work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  
Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw 
materials are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during World War 
II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed 
to chrysotile products as well as amosite and 
crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Many of these people have only 
recently come to medical attention because the 
latent period varies from 10 to 45 or more 
years between first exposure and development of 
disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander 
disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The veteran served aboard a Navy ship for a period of almost 
two years in an engineering rating which would have brought 
him into contact with equipment aboard the ship which 
required insulation with asbestos.  Accordingly, the Board 
acknowledges that the veteran had asbestos exposure during 
active service.  

The evidence of record also shows that the veteran has a long 
history of post service exposure to asbestos and other 
particulate toxins.  In June 1995, a private medical 
examination of the veteran was conducted for evaluation of 
"occupational lung disease."  This examination report lists 
the veteran's post-service employment history as:

Worked from 1960 to 1964 as an iron worker with 
exposure to steel dust.  From 1961 to 1965 he 
worked in fabrication shops and did track welding 
and arc welding.  From 1965 to 1968 he worked as 
an iron worker building tipples with exposure to 
coal dust.  From 1968 to 1991 he worked for 
Norfolk & Souther with exposure to arc welding 
fumes and used sheet asbestos to seal welds and 
did metal grinding.  He removed asbestos from 
steam boilers and would grind asbestos gaskets.

This post-service employment history is also established in 
separate private medical examination reports dated in June 
1995 and September 1996.  

As noted above, VA must ascertain whether there is evidence 
of exposure before, during, or after service; and determine 
whether the disease is related to the putative exposure.  
Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 
Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

IV.  Medical Evidence of Current Asbestos Related Disability

An April 1993 private medical report states that the veteran 
has a diagnosis of asbestosis based on radiology findings and 
a history of exposure.  A June 1995 private medical report 
states that the veteran has a diagnosis of "mixed dust 
pneumoconiosis of siderosis and asbestosis."  Both of these 
medical reports specifically refer to the veteran's post-
service occupational exposure history as the basis of the 
diagnosis.  These reports do not relate the diagnosis to any 
asbestos exposure during service.  

The Board notes that M21-1 also provides specific guidance 
with respect to the requirements for a diagnosis of 
asbestosis.  It states that:

The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may 
include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the 
fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale 
can be demonstrated by instrumental methods.  
Compensatory emphysema may also be evident.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, c (emphasis added).  To the extent that both of 
these medical reports specifically refer to the veteran's 
extensive post-service history of asbestos exposure, that 
must be the history used to make the diagnoses.  

In September 1996 a private medical examination of the 
veteran was conducted.  After a full examination and review 
of a large volume of medical evidence, the physician's 
opinion was that the veteran did not have pneumoconiosis 
(asbestosis) and that there was no ventilatory impairment.  
Further, this report specifically addresses and discounts the 
findings of the April 1993 medical report which diagnosed 
asbestosis.  

In March 2004 a VA examination of the veteran was conducted.  
Radiology examination did not reveal any indication of 
pneumoconiosis or asbestosis.  Pulmonary function testing 
revealed normal results.  The diagnosis was COPD and the 
examining physician stated that there was "no objective 
evidence to support asbestosis at this time."  

The preponderance of the evidence is against the veteran's 
claim.  To the extent that there are two medical reports 
showing diagnoses of asbestosis, these reports relate the 
disability to the veteran's post-service exposure, and not to 
any possible exposure during service.  However, the 
preponderance of the evidence is that the veteran does not 
have a current diagnosis of asbestosis.  Both the September 
1996 private examination report and the March 2004 VA 
examination report indicate that the veteran does not have 
asbestosis.  Moreover, the 1996 examination report 
specifically addresses and discounts the prior diagnoses of 
asbestosis.  The preponderance of the evidence shows that the 
veteran does not have asbestosis.  

The overwhelming medical evidence of record does establish 
that the veteran has a diagnosis of COPD.  However, the 
medical evidence of record does not relate this disability to 
miliary service or to any possible asbestos exposure during 
service.  The record reveals that the veteran has a smoking 
history of one pack of cigarettes a day for over forty years.  
With no evidence of any current asbestos related disability 
that is related to his military service, and no evidence 
linking COPD to service, the preponderance of the evidence is 
against the veteran's claim for service connection.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an asbestos related lung disorder, to 
include COPD, is denied.


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He asserts that he was exposed to 
acoustic trauma in the form of noise from engineering 
machinery during his active service in the Navy.  

An August 2003 VA treatment note indicates that the veteran 
has sensorineural hearing loss but this note does not contain 
any numerical audiology results which are required for rating 
purposes.  Accordingly, a VA audiology examination of the 
veteran should be conducted.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded an 
audiology examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to review the 
veteran's history of noise exposure during 
and after military service and offer an 
opinion as to whether there is a 50 
percent probability or greater that any 
current hearing loss is related to, or 
caused by, any inservice noise exposure.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative, and they should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


